OMB APPROVAL OMB Number: 3235-0570 Expires: January 31, 2014 Estimated average burden hours per response: 20.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-07677 Profit Funds Investment Trust (Exact name of registrant as specified in charter) 7500 Old Georgetown Road, Suite 700Bethesda, Maryland (Address of principal executive offices) (Zip code) Eugene A. Profit Profit Investment Management, LLC7500 Old Georgetown RoadBethesda, MD 20814 (Name and address of agent for service) Registrant's telephone number, including area code: (301) 650-0059 Date of fiscal year end: September 30, 2013 Date of reporting period: September 30,2013 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Reports to Stockholders. THE PROFIT FUND PVALX Annual Report September 30, 2013 THE PROFIT FUND LETTER TO SHAREHOLDERS October 18, 2013 Market Overview During the fiscal year, the S&P 500 Index reached an all-time trading high in Q1 2013. In addition to economic improvements, the markets’ surge can be attributed to multi-year market stimulations created by the Federal Reserve (the “Fed”) and other central banks. However, comments from the Fed in Q2 2013 caused a halt in the markets’ surge. Investors reacted negatively to Fed chairman Ben Bernanke’s suggestions that the Fed could tighten monetary policy if the economy looked set to maintain its momentum. Traders relying on forecasts from the Fed’s Federal Open Market Committee quickly sold their holdings for cash as both stock and bond prices retreated. The volatility that began in Q2 2013 continued into Q3 2013 as markets seesawed and investors worried about possible decisions being reached at the Fed’s September meeting. Every Fed governor speech that posited tapering asset purchases caused interest rates to spike, bonds to sell off, and equity market participants to guess whether a Fed pullback was positive or negative. The horrible August non-farm payroll data gave a hint as to what the Fed would do in its coming meeting, but investors and economists were dogged in their belief that enough Fed speeches had already been given, implying a Fed tapering was coming. This summer’s economic data was largely uninspiring. The August jobs report was disappointing –the headline non-farm payroll number of 169,000 jobs added was a miss, versus consensus of 175,000. Digging into the details, most of the payroll additions were in the low wage areas of retail, leisure and hospitality. In addition, for all the talk about low interest rates leading to a housing boom and building up-cycle, the payroll data showed that construction jobs actually came down. Adding insult to injury, the June and July jobs numbers were revised lower by a combined 74,000. The unemployment rate dropped to 7.3% but only because the labor-force participation rate hit a low of 63%. The decline in the unemployment rate hasn’t occurred due to more folks getting jobs, but rather because many are dropping out of the workforce. The Profit Fund (“PVLAX”) Fund Performance During the fiscal year ended September 30, 2013, PVALX returned 20.85%, while the S&P 500 Index returned 19.34%. Positive stock selection in consumer staples, healthcare and industrials added most to portfolio returns. Losses in information technology, consumer discretionary and energy detracted most from portfolio returns. Commentary is below on some of the biggest stock gainers and detractors in the Fund. 1 Gainers • Celgene (CELG) – CELG shares were up 102% for the fiscal year. CELG shares benefited from a favorable announcement that its combination therapy for multiple myeloma proved effective in clinical trials. In the most recent quarter, CELG reported a positive quarterly earnings report (due to higher-than-expected sales of new drug Pomalyst) with raised forward guidance. We continue to hold shares of CELG as we believe the company’s growth prospects can drive 20%+ earnings per share (“EPS”) growth over the next 4 years. • Mylan (MYL) – MYL shares were up 57% for the fiscal year. MYL has reported solid earnings due to strong international sales and lower expenses. Management provided a very ambitious forward earnings growth target and made its case for sustained double-digit EPS growth over the next 5 years – due to a combination of organic growth and capital deployment. The approval of key pipeline assets: generic Advair, Lidoderm, and Copaxone should provide for meaningful upcoming catalysts. • United Rentals (URI) – URI shares were up 78% for the fiscal year. URI’s margins have been on the rise as the company has instituted rate increases. We believe URI is well positioned to benefit from the continued construction and manufacturing recovery in the U.S. As well, the secular move toward equipment rental to conserve capital will benefit URI. Losers • Intel (INTC) – INTC shares were essentially flat for the fiscal year. In Q2 2013, INTC slightly lowered annual guidance to flat revenue vs. their original estimate of low single digit revenue growth. The lowered outlook seems confusing knowing that the full benefit of the Haswell launch will impact second half 2013 earnings. We continue to hold shares of INTC as we believe the company’s flexible operating model will allow INTC to exploit low-end opportunities in the mobile market. INTC’s manufacturing strength will allow it to benefit from increased server build-outs which will drive demand for INTC’s server processors. • AT&T (T) – Shares of T were down 10% for the fiscal year. The company appears to have seen very little impact from rival T-Mobile’s iPhone launch and its “UNcarrier” program. With little potential catalysts and a risk-on investing environment, T shares lagged higher beta stocks during the quarter. • Target (TGT) – Shares of TGT were essentially flat for the year. Elevated unemployment levels and limited income growth have challenged consumer spending. The company’s outlook for future sales were disappointing (comparable sales outlook of +1% vs. prior expectation of +2.5%) and earnings expectations are now at the lower end of the company’s guidance. TGT’s Canadian segment brought additional disappointing news as soft sales led to a revised outlook and a lower likelihood of an earnings contribution in 2014. We are currently reassessing our investment in the stock as the company’s lowered profit outlook (due to Canadian operations drag) meaningfully impacts our value of the stock. 2 Outlook The economy may continue to teeter on the fence between expansion and contraction, but we believe investors will be best served by ignoring the macro noise and going long stocks for the remainder of the year. With the Fed’s decision to maintain its current asset purchase program, interest rate expectations have been lowered, which should provide support to the housing industry and lending related activity that is interest rate sensitive. In addition, the post Fed decision market rally showed investors are underweight risk/equities. How else can one explain the rally of the economically-sensitive cyclical stocks if there are negative economic implications associated with keeping the Fed’s asset purchases unchanged? As we’ve been advising all year, use sporadic episodes of panic as a buying opportunity for stocks. Tune out the noise and stay invested. Thank you for your investment and we look forward to continue serving you. Eugene Profit CEO & Portfolio Manager Profit Investments Past performance is not predictive of future performance. Investment results and principal value will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Current performance may be higher or lower than the performance data quoted. Performance data current to the most recent month-end are available by calling 1-888-744-2337. An investor should consider the investment objectives, risks, charges and expenses of the Fund carefully before investing. The Fund’s prospectus contains this and other important information. To obtain a copy of the Fund’s prospectus please call 1-888-744-2337 and a copy will be sent to you free of charge or visit the Fund’s website at www.profitfunds.com. Please read the prospectus carefully before you invest. The Profit Fund is distributed by Ultimus Fund Distributors, LLC. The Letter to Shareholders seeks to describe some of the Adviser’s current opinions and views of the financial markets. Although the Adviser believes it has a reasonable basis for any opinions or views expressed, actual results may differ, sometimes significantly so, from those expected or expressed. 3 THE PROFIT FUND Comparison of the Change in Value of a $10,000 Investment in The Profit Fund and the Standard & Poor’s 500 Index (Unaudited) Average Annual Total Returns(a) (for periods ended September 30, 2013) 1 Year 5 Years 10 Years The Profit Fund 20.85% 10.81% 7.69% Standard & Poor's 500 Index (b) 19.34% 10.02% 7.57% (a) The total returns shown do not reflect the deduction of taxes a shareholder would pay on Fund distributions or the redemption of Fund shares. (b) The Standard & Poor’s 500 Index is a stock market index based on the market capitalizations of 500 large companies having common stock listed on the NYSE or NASDAQ. 4 THE PROFIT FUND The Profit Fund vs S&P 500 Index Sector Diversification As of September 30, 2013 (Unaudited) Top Ten Equity Holdings September 30, 2013 (Unaudited) Security Description % of Net Assets Apple, Inc. 3.3% NIKE, Inc. - Class B 3.2% Microsoft Corp. 3.1% Celgene Corp. 2.9% FedEx Corp. 2.8% Akamai Technologies, Inc. 2.8% United Technologies Corp. 2.7% Visa, Inc. - Class A 2.6% Whole Foods Market, Inc. 2.6% Franklin Resources, Inc. 2.5% 5 THE PROFIT FUND SCHEDULE OF INVESTMENTS September 30, 2013 Shares Common Stocks — 98.4% Value Consumer Discretionary — 11.2% Multiline Retail — 3.6% Dollar Tree, Inc. (a) $ Target Corp. Specialty Retail — 4.4% Home Depot, Inc. (The) Tiffany & Co. Textiles, Apparel & Luxury Goods — 3.2% NIKE, Inc. - Class B Consumer Staples — 9.6% Beverages — 2.5% PepsiCo, Inc. Food & Staples Retailing — 4.7% Costco Wholesale Corp. Whole Foods Market, Inc. Household Products — 2.4% Procter & Gamble Co. (The) Energy — 3.5% Energy Equipment & Services — 3.5% National Oilwell Varco, Inc. Oil States International, Inc. (a) Financials — 6.9% Capital Markets — 4.1% Franklin Resources, Inc. Goldman Sachs Group, Inc. (The) Commercial Banks — 1.7% Wells Fargo & Co. Insurance — 1.1% 1 Berkshire Hathaway, Inc. - Class A (a) Health Care — 18.9% Biotechnology — 4.0% Amgen, Inc. Celgene Corp. (a) 6 THE PROFIT FUND SCHEDULE OF INVESTMENTS (Continued) Shares Common Stocks — 98.4% (Continued) Value Health Care — 18.9% (Continued) Health Care Equipment & Supplies — 4.1% Abbott Laboratories $ Cooper Cos., Inc. (The) Medtronic, Inc. Health Care Providers & Services — 7.2% Aetna, Inc. Express Scripts Holding Co. (a) HCA Holdings, Inc. MEDNAX, Inc. (a) Pharmaceuticals — 3.6% AbbVie, Inc. Mylan, Inc. (a) Industrials — 11.3% Aerospace & Defense — 2.7% United Technologies Corp. Air Freight & Logistics — 4.9% FedEx Corp. United Parcel Service, Inc. - Class B Industrial Conglomerates — 1.6% 3M Co. Trading Companies & Distributors — 2.1% United Rentals, Inc. (a) Information Technology — 31.7% Communications Equipment — 3.1% Cisco Systems, Inc. QUALCOMM, Inc. Computers & Peripherals — 8.6% Apple, Inc. EMC Corp. SanDisk Corp. Western Digital Corp. Internet Software & Services — 6.9% Akamai Technologies, Inc. (a) eBay, Inc. (a) Google, Inc. - Class A (a) 7 THE PROFIT FUND SCHEDULE OF INVESTMENTS (Continued) Shares Common Stocks — 98.4% (Continued) Value Information Technology — 31.7% (Continued) IT Services — 4.0% Teradata Corp. (a) $ Visa, Inc. - Class A Semiconductors & Semiconductor Equipment — 1.7% Intel Corp. Software — 7.4% Citrix Systems, Inc. (a) Microsoft Corp. Oracle Corp. Symantec Corp. Materials — 3.7% Chemicals — 3.7% E. I. du Pont de Nemours and Co. Eastman Chemical Co. Telecommunication Services — 1.6% Diversified Telecommunication Services — 1.6% AT&T, Inc. Total Common Stocks (Cost $10,846,095) $ Shares Money Market Funds — 1.5% Value Fidelity Institutional Government Portfolio, 0.01% (b) $ Wells Fargo Advantage Heritage Fund - Institutional Class, 0.01% (b) Total Money Market Funds (Cost $244,258) $ Total Investment Securities at Value — 99.9% (Cost $11,090,353) $ Other Assets in Excess of Liabilities — 0.1% Net Assets — 100.0% $ (a) Non-income producing security. (b) The rate shown is the 7-day effective yield as of September 30, 2013. See accompanying notes to financial statements. 8 THE PROFIT FUND STATEMENT OF ASSETS AND LIABILITIES September 30, 2013 ASSETS Investments in securities: At acquisition cost $ At value (Note 2) $ Receivable for capital shares sold Dividends receivable Other assets TOTAL ASSETS LIABILITIES Payable to Adviser (Note 4) Payable to administrator (Note 4) Accrued distribution fees (Note 4) Other accrued expenses TOTAL LIABILITIES NET ASSETS $ Net assets consist of: Paid-in capital $ Undistributed net investment income Undistributed net realized gains from security transactions Net unrealized appreciation on investments Net assets $ Shares of beneficial interest outstanding (unlimited number of shares authorized, no par value) Net asset value, offering price, and redemption price per share (Note 2) $ See accompanying notes to financial statements. 9 THE PROFIT FUND STATEMENT OF OPERATIONS For the Year Ended September 30, 2013 INVESTMENT INCOME Dividends $ EXPENSES Investment advisory fees (Note 4) Professional fees Accounting services fees (Note 4) Distribution expense (Note 4) Administration fees (Note 4) Registration and filing fees Transfer agent fees (Note 4) Insurance expense Trustees’ fees (Note 4) Custodian and bank service fees Reports to shareholders Postage and supplies Other expenses TOTAL EXPENSES Less fee waivers and expense reimbursements by the Adviser (Note 4) ) NET EXPENSES NET INVESTMENT INCOME REALIZED AND UNREALIZED GAINS ON INVESTMENTS Net realized gains from security transactions Net change in unrealized appreciation (depreciation) on investments NET REALIZED AND UNREALIZED GAINS ON INVESTMENTS NET INCREASE IN NET ASSETS FROM OPERATIONS $ See accompanying notes to financial statements. 10 THE PROFIT FUND STATEMENTS OF CHANGES IN NET ASSETS Year Ended September 30, Year Ended September 30, FROM OPERATIONS Net investment income $ $ Net realized gains from security transactions Net change in unrealized appreciation (depreciation) on investments Net increase in net assets from operations FROM DISTRIBUTIONS TO SHAREHOLDERS From net investment income ) ) From net realized gains from security transactions ) — Decrease in net assets from distributions to shareholders ) ) FROM CAPITAL SHARE TRANSACTIONS Proceeds from shares sold Reinvestment of distributions to shareholders Payments for shares redeemed ) ) Net increase (decrease) in net assets from capital share transactions ) TOTAL INCREASE IN NET ASSETS NET ASSETS Beginning of year End of year $ $ UNDISTRIBUTED NET INVESTMENT INCOME $ $ CAPITAL SHARE ACTIVITY Shares sold Shares issued in reinvestment of distributions to shareholders Shares redeemed ) ) Net increase (decrease) in shares outstanding ) Shares outstanding, beginning of year Shares outstanding, end of year See accompanying notes to financial statements. 11 THE PROFIT FUND FINANCIAL HIGHLIGHTS Per share data for a share outstanding throughout each year: Year Ended Sept. 30, Year Ended Sept. 30, Year Ended Sept. 30, Year Ended Sept. 30, Year Ended Sept. 30, Net asset value at beginning of year $ Income (loss) from investment operations: Net investment income (loss) (a) ) ) Net realized and unrealized gains (losses) on investments ) ) Total from investment operations ) ) Less distributions: From net investment income ) ) — — — From net realized gains from security transactions ) — — — ) Total distributions ) ) — — ) Net asset value at end of year $ Total return (b) 20.85% 31.66% (3.77%
